DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention 1 and Species 3, 4, and 8 in the reply filed on 6 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See App. No. 15/198,556 in the second-to-last paragraph on page 16 of the specification and App. No. 15/198,523 in the paragraph spanning pages 19-20.
Drawings
The drawings are objected to because “DECEASES” should be replaced with “DECREASES” in Figure 7. See block 80.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the first full paragraph on page 14, “FIG. 4” should be replaced with “FIG. 6”.
In the last paragraph on page 17, “ration” should be replaced with “ratio”.
In the second paragraph on page 19, “second block, 73” should be replaced with “second block, 72”. See Figure 7.
Appropriate correction is required.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:
In line 7 of claim 1, “injected thermoplastic material” should be replaced with “the injected thermoplastic material” for consistency with line 5.
Line 3 of claim 1 recites “injecting a molten thermoplastic material”. Lines 5 and 7 refer to “injected thermoplastic material”. Lines 8-9, 11-12, and 14-15 refer to “injected molten thermoplastic material”. The references in lines 5, 7-9, 11-12, and 14-15 should be made consistent with one another.
See also line 3 in claim 3 and lines 2-3 in claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the melt pressure variation” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 2 will be interpreted as reciting “melt pressure variation” instead. Claim 3 is rejected based on its dependency from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Application Publication No. DE 196 13 134 (“Eckardt”), cited in an IDS.
Regarding claim 1, Eckardt discloses a method for controlling an injection molding filling cycle (see paragraphs 1 and 9 of the attached translation), comprising:
injecting a molten thermoplastic material into a mold cavity (the plastic melt is injected into the cavity 2; see Figures 1-2 and paragraph 44);
injecting a first gas at an initial pressure into a portion of the mold cavity downstream of a flow front of the injected thermoplastic material (the second pressurized fluid is injected into the cavity 2 downstream of the plastic melt at a pressure pGG; see paragraphs 42-44 and Figures 1-2);
injecting a second gas at an initial pressure into a portion of the mold cavity upstream of the flow front of injected thermoplastic material (the first pressurized fluid is injected into the cavity 2 upstream of the flow front of the plastic melt at a pressure pGI; see paragraphs 41 and 45 and Figures 1-2);
determining a melt pressure of the injected molten thermoplastic material (see paragraph 26, which indicates that the means for control or regulation of the pressure of the second pressurized fluid pGG can be dependent upon the pressure of the plastic melt in the screw antechamber pSV; in order for this to be possible, there must be a determination of the pressure of the plastic melt in the screw antechamber pSV);
determining a flow front position of the injected molten thermoplastic material (see paragraph 26, which indicates that the means for control or regulation of the pressure of the second pressurized fluid pGG can be dependent upon the melt volume injected into the cavity 2 and/or the screw position; in order for this to be possible, there must be a determination of the melt volume injected into the cavity 2 and/or the screw position; either variable will indicate the flow front position);
changing the pressure of the first gas at least in part based on at least one of (i) the determined melt pressure of the injected molten thermoplastic material, or (ii) the determined flow front position of the injected molten thermoplastic material (see paragraph 26, which indicates that the means for control or regulation of the pressure of the second pressurized fluid pGG can be dependent upon the pressure of the plastic melt in the screw antechamber pSV, the melt volume injected into the cavity 2, and/or the screw position); and
changing the pressure of the second gas at least in part based on at least one of (i) the determined melt pressure of the injected molten thermoplastic material, or (ii) the determined flow front position of the injected molten thermoplastic material (see paragraph 18, which indicates that the pressure of the first pressurized fluid pGI can be controlled or regulated as a function of the pressure of the second pressurized fluid pGG; since paragraph 26 indicates that the means for control or regulation of the pressure of the second pressurized fluid pGG can be dependent upon the pressure of the plastic melt in the screw antechamber pSV, the melt volume injected into the cavity 2, and/or the screw position, then the pressure of the first pressurized fluid pGI would also be dependent, at least in part, on these variables).

Regarding claim 9, as discussed above in the rejection of claim 1, Eckardt discloses determining a flow front position. The cavity 2 of Eckardt changes in geometry. See Figures 1-2. Specifically, the direction of the cavity 2 changes just upstream from the flow front position shown in Figure 1. Accordingly, there would be a determination of flow front position downstream of the change in geometry, e.g., at the time corresponding to the flow front position of Figure 1 as well as at later times.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0001356 (“Hanson”).
Regarding claims 2 and 3, Eckardt does not disclose the use of a melt pressure profile.
Hanson discloses that, when the cross-sectional area of a mold cavity varies along its length, the flow front of the molten thermoplastic material can rapidly accelerate or decelerate, leading to problems. To prevent this, a set of operating conditions is determined to maintain a constant velocity for the flow front. See paragraph 4. Mold modeling software can enable a user to generate a pressure profile to achieve the constant flow front velocity. See paragraph 34. One melt pressure profile is plotted in Figure 13. The melt pressure profile can be converted to a force profile for the ram or screw of the injection molding system. See paragraph 37. One or more sensors can be used to determine the location of the flow front at a given time, or the location can be determined from other data such as the position of the ram, with the force profile being dependent on the flow front location. See paragraph 43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a melt pressure profile that takes into account the shape of the mold cavity and the position of the flow front, as taught by Hanson, to prevent the problems identified in paragraph 4 of Hanson. It would have been obvious to have injected the plastic melt so as to ensure melt pressure variation as a function of time substantially conforms the melt pressure profile, as required by claim 2. There is no reason to generate the melt pressure profile unless it is enforced. With respect to the limitation of claim 2 that the melt pressure profile comprises one or more time intervals during which the melt pressure is substantially constant, this feature is taught by Hanson (see Figure 13 and paragraphs 23 and 45), and it would have been obvious to have included such time intervals when appropriate for the shape of the mold cavity being used. With respect to the limitation of claim 3 that the melt pressure during at least one of the one or more time intervals is at least in part based on the determined flow front position of the injected molten thermoplastic material, this feature is taught by Hanson, as discussed above.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0001346 (“Hanson 2”) and U.S. Patent No. 5,558,824 (“Shah”), cited in an IDS.
Regarding claims 4-6, as discussed above in the rejection of claim 1, Eckardt discloses determining a flow front position. Eckardt does not disclose calculating a flow front velocity. However, it is known in the art to determine a flow front velocity and that there is a relationship between flow front position and velocity. See paragraph 77 of Hanson 2. In addition, Shah discloses controlling the molding of an article by controlling the pressures of a charging gas and an assist gas to modulate the velocity of a flow front of plastic melt and prevent plastic hesitation marks. See claim 2 and lines 60-67 in column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the flow front velocity, as taught by Hanson 2 (and required by claim 4), so that the velocity could be modulated by controlling the pressures of the first and second pressurized fluids of Eckardt to prevent plastic hesitation marks, as taught by Shah (and required by claims 5-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726